Exhibit 10.3
 
CONSENT TO AGREEMENT




RAZOR RESOURCES, INC., a Nevada corporation having an address at __________
(“Razor”), hereby consents to the terms and provisions of the Agreement (the
“Agreement”; capitalized terms used herein not otherwise defined shall have the
meanings ascribed to such terms in the Agreement) among Companie Minero Cerros
Del Sur, S.A., a corporation organized under Honduran law (“Owner”), Mayan Gold,
Inc., a Nevada corporation (“Mayan Gold”), and Mustang Alliances, Inc., a Nevada
corporation (“Lessee”):


1. Notwithstanding its stock ownership in Owner, Razor agrees and acknowledges
to Lessee that it has no absolutely no direct or indirect right, title or
interest in the Property, including without limitation, Corpus I, Corpus II,
Corpus III, Corpus IV and the Potosi Concession.
 
2. Razor, on behalf of itself and its affiliates, hereby agrees and acknowledges
that it has no right, direct or indirect, to the Shares being issued by Lessee
to Mayan Gold. Nothing herein contained shall be construed to (i) modify, waive,
impair or affect any of the provisions of the Agreement; (ii) waive any present
or future breach of, or default under, the Undertaking dated February 9, 2010 by
and between Mayan Gold, Razor and Owner or any rights of Owner or Mayan Gold
against any person liable or responsible for the performance thereof; or (iii)
enlarge or increase Owner’s or Mayan Gold’s obligations under the Undertaking or
otherwise.
 
3. Nothing herein contained shall be construed as a consent to or approval or
ratification by Owner or Mayan Gold of any provisions of the Undertaking.
 
4. In case of any conflict between the provisions of the Undertaking and the
Agreement, the provisions of the Agreement shall prevail.
 
5. Neither this Consent nor any right created hereunder may be assigned by
Razor.
 
6. This Consent may not be altered, amended, modified or changed orally, but
only by an agreement in writing signed by the Owner and Licensee.
 
7. This Consent will for all purposes be construed in accordance with and
governed by the laws of the State of Nevada applicable to agreements made and to
be performed wholly therein.
 
8. The persons executing this Consent for their respective party are each
authorized by respective party to do so and execution hereof is the binding act
of each party enforceable against said party, without any other consent being
necessary.
 
9. Each right and remedy of Owner and/or Lessee provided for in this Consent
shall be cumulative and shall be in addition to every other right and remedy
provided for herein or therein or now or hereafter existing at law or in equity
or by statute or otherwise, and the exercise or beginning of the exercise by
Owner and/or Lessee of any one or more of the rights or remedies so provided or
existing shall not preclude the simultaneous or later exercise by Owner and/or
Lessee of any or all other rights or remedies so provided or so existing.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Razor hereby indemnifies each of Owner, Mayan Gold and Lessee and holds each
of them, and their respective officers, directors, shareholders, agents,
representatives and affiliates harmless from and against any and all liability
resulting from any claims that may be made against them as a result of the
Undertaking or in connection with this Consent.
 
11. Razor hereby irrevocably and unconditionally releases and discharges Lessee
and its officers, directors, shareholders, agents, representatives, advisors,
and direct and indirect affiliates and their respective successors and assigns
(collectively, the “Releasees”) from any and all actions, causes of actions,
suits, debts, charges, demands, complaints, claims, administrative proceedings,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including but not limited to compensatory, punitive or liquidated
damages, attorney’s fees and other costs and expenses incurred), of any kind or
nature whatsoever, in law or equity, whether presently known or unknown, which
Razor or any of its affiliates ever had, now have, or hereafter can, shall, or
may have, for, upon, or by reason of any matter, cause, or thing whatsoever
against any of the Releasees.
 
12. The execution, delivery and performance of this Consent by each of the
parties hereto has been duly authorized by all requisite action and constitutes
the valid and binding obligations of them enforceable against it in accordance
with the terms hereof
 
13. The terms and provision of this Consent shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns.
 
14. If any one or more of the provisions contained in this Consent shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of December 13, 2010.



RAZOR RESOURCES, INC.        
By:
/s/ Sam Nasheet   Name: Sam Nasheet   Title: President        

 
COMPANIA  MINERA CERROS DEL SUR, S.A.
       
By:
/s/ Gerardo A. Flores   Name: Gerardo A. Flores   Title: General Manager        

 
MAYAN GOLD, INC.
       
By:
/s/ Reed L. Benson   Name: Reed L. Benson   Title: President        


MUSTANG ALLIANCES, INC.        
By:
/s/ Leonard Sternheim   Name: Leonard Sternheim   Title:    President  